Exhibit 10.3

 

UNCONDITIONAL GUARANTY
OF PAYMENT AND PERFORMANCE

 

FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable considerations paid or delivered to the undersigned ROBERTS
REALTY INVESTORS, INC., a Georgia corporation (hereinafter referred to as
“Guarantor”), the receipt and sufficiency whereof are hereby acknowledged by
Guarantor, and for the purpose of seeking to induce NORTH SPRINGS FINANCIAL,
LLC, a Georgia limited liability company (hereinafter referred to as “Lender”)
to extend credit in the original principal amount of $5,500,000.00 to ROBERTS
PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership (the foregoing is
hereinafter referred to as “Borrower”), which Borrower is either wholly or
partially owned by Guarantor and which extension of credit will be to the direct
interest and advantage of Guarantor, Guarantor, does hereby unconditionally
guarantee to Lender and its successors, successors-in-title and assigns (a) the
full and prompt payment when due, whether by acceleration or otherwise, with
such interest and fees as may accrue thereon, either before or after maturity
thereof, of that certain promissory note dated of even date herewith executed by
Borrower in favor of Lender in the original principal amount of $5,500,000.00
(hereinafter referred to as the “Indebtedness”), together with any renewals,
modifications, consolidations and extensions thereof; (b) the full and prompt
payment and performance of any and all obligations of Borrower to Lender under
the terms of any deed(s) to secure debt securing the Indebtedness (hereinafter
referred to collectively, if more than one, as a “Security Instrument”); and
(c) the full and prompt payment and performance of any and all other obligations
of Borrower to Lender under any other documents or instruments now or hereafter
evidencing, securing, or otherwise relating to the Indebtedness (the Security
Instrument, Loan Agreement, and said other documents and instruments are
hereinafter referred to as “Loan Documents”).

 

Guarantor does hereby agree that if any Indebtedness is not paid by Borrower in
accordance with its terms, or if any and all sums which are now or may hereafter
become due from Borrower to Lender under the Security Instrument or Loan
Documents are not paid by Borrower in accordance with their terms, Guarantor
will immediately make such payments. Guarantor further agrees to pay Lender all
expenses (including reasonable attorney’s fees actually incurred) paid or
incurred by Lender in endeavoring to collect the Indebtedness, or any part
thereof, to enforce the obligations of Borrower guaranteed hereby, or to enforce
this Guaranty.  Whenever reference is made to the payment of “attorneys’ fees,”
“reasonable attorneys’ fees” or words of similar import in this Guaranty or any
of the other Loan Documents, the same shall mean and refer to the payment of
actual attorneys’ fees incurred based upon the attorney’s normal hourly rate and
the number of hours worked, and not the statutory attorneys’ fees defined in
O.C.G.A. Section 13-1-11.

 

Guarantor hereby consents and agrees that Lender may at any time, and from time
to time, without notice to or further consent from Guarantor, either with or
without consideration, surrender any property or other security of any kind or
nature whatsoever held by it or by any person, firm or corporation on its behalf
or for its account, securing any indebtedness or liability hereby guaranteed;
substitute for any collateral so held by it other collateral of like kind, or of
any kind; modify the terms of all or any part of the Indebtedness or any of the
Loan Documents; extend or renew all or any part of the Indebtedness for any
period; grant releases, compromises and indulgences with respect to all or any
part of the Indebtedness or the Loan Documents to any persons or entities now or
hereafter liable thereunder or hereunder; release any other guarantor or
endorser of all or any part of the Indebtedness, any Security Instrument, any
Loan Agreement, or any other of the Loan Documents; or take or fail to take any
action of any type whatsoever. No such action which Lender shall take or fail to
take in connection with the Loan Documents, or any of them, or any security for
the payment of the Indebtedness of Borrower to Lender or for the performance of
any obligations or undertakings of Borrower, nor any course of dealing

 

--------------------------------------------------------------------------------


 

with Borrower or any other person, shall release Guarantor’s obligations
hereunder, affect this Guaranty in any way or afford Guarantor any recourse
against Lender. The provisions of this Guaranty shall extend and be applicable
to all renewals, amendments, extensions, consolidations and modifications of the
Loan Documents, and any and all references herein to the Loan Documents shall be
deemed to include any such renewals, extensions, amendments, consolidations or
modifications thereof. This Guaranty unconditionally guarantees the performance
of all obligations to Lender made on behalf of Borrower or, if Borrower is a
corporation, partnership, limited liability company or limited liability
partnership, by any officer, partner, manager, member or agent of Borrower.

 

Guarantor hereby subordinates any and all indebtedness of Borrower now or
hereafter owed to any Guarantor to all indebtedness of Borrower to Lender, and
agrees with Lender that Guarantor shall not demand or accept any payment of
principal or interest from Borrower, shall not claim any offset or other
reduction of Guarantor’s obligations hereunder because of any such indebtedness,
and shall not take any action to obtain any of the security described in and
encumbered by the Security Instruments; provided, however, that, if Lender so
requests, such indebtedness shall be collected, enforced and received by
Guarantor as trustee for Lender and be paid over to Lender on account of the
indebtedness of Borrower to Lender, but without reducing or affecting in any
manner the liability of Guarantor under the other provisions of this Guaranty.

 

Guarantor hereby waives and agrees not to assert or take advantage of (a) the
defense of the statute of limitations in any action hereunder or for the
collection of the Indebtedness or the performance of any obligation hereby
guaranteed; (b) any defense that may arise by reason of the incapacity, lack of
authority, death or disability of Guarantor or any other person or entity, or
the failure of Lender to file or enforce a claim against the estate (either in
administration, bankruptcy, or any other proceeding) of Borrower or any other
person or entity; (c) any defense based on the indebtedness or obligation of, or
of any action or non-action on the part of, any other person whomsoever, in
connection with any obligation hereby guaranteed; (d) any defense based upon an
election of remedies by Lender which destroys or otherwise impairs any
subrogation rights of Guarantor or the right of Guarantor to proceed against
Borrower for reimbursement, or both; (e) any defense based upon failure of
Lender to commence an action against Borrower; (f) any duty on the part of
Lender to disclose to Guarantor any facts it may now or hereafter know regarding
Borrower; (g) acceptance or notice of acceptance of this Guaranty by Lender;
(h) notice of presentment and demand for payment of any of the Indebtedness or
performance of any of the obligations hereby guaranteed; (i) protest and notice
of dishonor or of default to Guarantor or to any other party with respect to the
Indebtedness or performance of obligations hereby guaranteed; (j) any and all
other notices whatsoever to which Guarantor might otherwise be entitled; (k) any
defense based on lack of due diligence by Lender in collection, protection or
realization upon any collateral securing the Indebtedness; and (l) any other
legal or equitable defenses whatsoever to which Guarantor might otherwise be
entitled.

 

This is a guaranty of payment and performance and not of collection. The
liability of Guarantor under this Guaranty shall be direct and immediate and not
conditional or contingent upon the pursuit of any remedies against Borrower or
any other person, nor against securities or liens available to Lender, its
successors, successors-in-title, endorsees or assigns. Guarantor waives any
right to require that an action be brought against Borrower or any other person
or to require that resort be had to any security or to any balance of any
deposit account or credit on the books of Lender in favor of Borrower or any
other person. In the event of a default under the Loan Documents, or any of
them, Lender shall have the right to enforce its rights, powers and remedies
thereunder or hereunder or under any other instrument now or hereafter
evidencing, securing or otherwise relating to the transactions contemplated by
any Loan Agreement, in any order, and all rights, powers and remedies available
to Lender in such event shall be nonexclusive and cumulative of all other
rights, powers and remedies provided thereunder or hereunder or by law or in
equity. Accordingly, Guarantor hereby authorizes and empowers Lender upon
acceleration of the maturity

 

--------------------------------------------------------------------------------


 

of the Indebtedness (or any part thereof), at its sole discretion, and without
notice to Guarantor, to exercise any right or remedy which Lender may have,
including but not limited to, judicial foreclosure, exercise of rights of power
of sale, acceptance of a deed or assignment in lieu of foreclosure, appointment
of a receiver to collect rents and profits, exercise of remedies against
personal property, or enforcement of any assignment of leases, as to any
security, whether real, personal or intangible. If the Indebtedness is partially
paid by reason of the election of Lender, its successors, endorsees or assigns,
to pursue any of the remedies available to Lender, or if the Indebtedness is
otherwise partially paid, this Guaranty shall nevertheless remain in full force
and effect, and Guarantor shall remain liable for the entire balance of the
Indebtedness even though any rights which Guarantor may have against Borrower
may be destroyed or diminished by the exercise of any such remedy. Until all of
the Indebtedness has been paid and all obligations of Borrower to Lender
performed in full, Guarantor hereby waives any rights to enforce any remedy
which Lender may have against Borrower and any rights to participate in any
security for the Indebtedness.

 

Guarantor hereby authorizes Lender, without notice to Guarantor, to apply all
payments and credits received from Borrower or from Guarantor or realized from
any security in such manner and in such priority as Lender in its sole judgment
shall see fit to the Indebtedness, obligations and undertakings which are the
subject of this Guaranty.

 

The books and records of Lender showing the accounts between Lender and Borrower
shall be admissible into evidence in any action or proceeding hereon as prima
facie proof of the items set forth therein.

 

Guarantor acknowledges that this Guaranty, and documents evidencing the
Indebtedness, or any part thereof, and the Loan Documents were negotiated,
executed and delivered in the State of Georgia, and shall be governed and
construed in accordance with the laws of the State of Georgia.

 

Guarantor hereby (a) submits to personal jurisdiction in the State of Georgia
for the enforcement of this Guaranty, and (b) waives any and all personal rights
under the law of any state to object to jurisdiction within the State of Georgia
for the purposes of litigation to enforce this Guaranty, and (c) waives any and
all rights to a jury trial and agrees that any litigation involving Lender and
Guarantor shall be tried and decided by a judge of the court having jurisdiction
of the matter. Nothing contained herein, however, shall prevent Lender from
bringing any action or exercising any rights against any security and against
Guarantor personally, and against property of Guarantor within any other state.
Initiating such proceeding or taking such action in any other state shall in no
event constitute a waiver of the agreement contained herein that the law of the
State of Georgia shall govern the rights and obligations of Guarantor and Lender
hereunder or of the submission herein made by Guarantor to personal jurisdiction
within the State of Georgia. The aforesaid means of obtaining personal
jurisdiction and perfecting service of process are not intended to be exclusive
but are cumulative and in addition to all other means of obtaining personal
jurisdiction and perfecting service of process now or hereafter provided by the
laws of the State of Georgia.

 

Each Guarantor warrants and represents to Lender that all financial statements
heretofore delivered by Guarantor to Lender are true and correct in all material
respects as of the date hereof.  Guarantor agrees to provide to Lender quarterly
profit and loss statements in the form of its SEC filings.

 

Each Guarantor severally waives, for himself and his family, any and all
homestead and exemption rights which any of them or the family of any of them
may have under or by virtue of the Constitution or the laws of the United States
of America or of any state as against this Guaranty, any renewal hereof, or any
indebtedness represented hereby, and does jointly and severally transfer, convey
and assign to Lender a sufficient amount of such homestead or exemption as may
be allowed, including

 

--------------------------------------------------------------------------------


 

such homestead or exemption as may be set apart in bankruptcy, to pay all
amounts due hereunder in full, with all costs of collection, and does hereby
direct any trustee in bankruptcy having possession of such homestead or
exemption to deliver to Lender a sufficient amount of property or money set
apart as exempt to pay the indebtedness guaranteed hereby, or any renewal
thereof, and does hereby, jointly and severally, appoint Lender the
attorney-in-fact for each of them, to claim any and all homestead exemptions
allowed by law.

 

This Guaranty may not be changed orally, and no obligation of Guarantor can be
released or waived by Lender or any officer or agent of Lender, except by a
writing signed by a duly authorized officer of Lender and bearing the seal of
Lender. This Guaranty shall be irrevocable by Guarantor until all Indebtedness
has been completely repaid and all obligations and undertakings of Borrower
under, by reason of, or pursuant to any Loan Documents have been completely
performed.

 

Any and all notices, elections or demands permitted or required to be made under
this Guaranty shall be in writing, signed by the party giving such notice,
election or demand, and shall be delivered personally, or sent overnight courier
for next day delivery, to the other party at the address set forth below, or at
such other address within the continental United States of America as may have
theretofore been designated in writing. The effective date of such notice shall
be the date of personal service or one (i) day after the date on which the
notice is deposited with an overnight courier. For the purposes of this
Guaranty:

 

The address of Lender is:

 

3200 Cobb Galleria Parkway

 

 

Suite 150

 

 

Atlanta, Georgia 30339

 

 

 

The address of Guarantor is:

 

450 Northridge Parkway

 

 

Suite 302

 

 

Atlanta, Georgia 30350

 

 

Attention: Mr. Charles S. Roberts

 

The provisions of this Guaranty shall be binding upon Guarantor and its
successors, successors-in-title, heirs, legal representatives and assigns and
shall inure to the benefit of Lender, its successors, successors-in-title,
heirs, legal representatives and assigns. This Guaranty shall in no event be
impaired by any change which may arise by reason of death of Borrower or
Guarantor, if individuals, or by reason of the dissolution of Borrower or
Guarantor, if Borrower or Guarantor is a corporation, partnership, limited
liability company or limited liability partnership.

 

If from any circumstances whatsoever fulfillment of any provision of this
Guaranty, at the time performance of such provision shall be due, shall involve
transcending the limit of validity presently prescribed by any applicable usury
statute or any other applicable law, with regard to obligations of like
character and amount, then ipso facto the obligation to be fulfilled shall be
reduced to the limit of such validity, so that in no event shall any exaction be
possible under this Guaranty that is in excess of the current limit of such
validity. The provisions of this paragraph shall control every other provision
of this Guaranty.

 

This Guaranty is assignable by Lender, and any assignment hereof or any transfer
or assignment of the Indebtedness or portions thereof by Lender shall operate to
vest in any such assignee all rights and powers herein conferred upon and
granted to Lender.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Guaranty under seal as of
the 18th day of July, 2013.

 

Sworn to and subscribed before me

 

GUARANTOR:

this 18th day of July, 2013.

 

 

 

 

ROBERTS REALTY INVESTORS, INC.,

/s/ Miriam J DeBevc

 

a Georgia corporation

Witness

 

 

 

 

 

/s/ Carly Beth Underwood (Seal)

 

BY:

/s/ Charles S. Roberts

Notary Public

 

 

Charles S. Roberts, President

My Commission expires: 7/8/16

 

 

 

 

 

[CORPORATE SEAL]

[Notary Seal]

 

 

 

--------------------------------------------------------------------------------